DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

This present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment

The Amendment filed 04/07/2021 has been entered.  The following is a FINAL Office action in reply to the Amendments and Arguments.  

Claims 1, 3, and 14 have been amended, 
Claims 2, 7-13, and 15 have been cancelled, 
Claims 26 and 27 have been added, and
Claims 1, 3-6, 14, and 16-27 are currently pending.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 1, 3-6, 14, and 16-27 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
Regarding claims 1, 3-6, 14, and 16-27, the claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The Claims 1, 3-6, 14, and 16-27 are directed to a process and/or machine, however the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1, 3-6, 14, and 16-27 are directed to sending and receiving data to purchase/use/display loyalty/reward points.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 1, 3-6, 14, and 16-27 are determined to be directed to an abstract idea by analyzing the individual elements and the combination as explained below:
Independent Claim 1, which is representative of Independent Claims 7 and 14, will be the basis of the following 101 analysis.  
STEP 1: Representative claim 1 is directed toward an apparatus, which is a statutory category of invention.
STEP 2a – Prong One: Under the 2019 PEG, the claims must be determine if the contain an abstract idea.
Independent Claim 1, which is representative of Independent Claim 14, recites, in part, 
at least one processor configured to cause the printing apparatus to act as: (generic computer equipment to perform the abstract idea)
a storage control unit configured to store, in a storage unit, log information generated based on an event related to printing; (processing data and storing data and electronic recordkeeping to perform the abstract idea),
a first determination unit configured to determine whether a definitive registration for the reward point service has been completed; (processing data and storing data and electronic recordkeeping to perform the abstract idea),
a second determination unit configured to determine whether a provisional registration for the reward point service has been completed; and (processing data and storing data and electronic recordkeeping to perform the abstract idea),
a transmission unit configured to transmit the stored log information, (sending and receiving data to perform the abstract idea),
wherein, in a case where the definitive registration and the provisional registration have not been completed, the transmission unit transmits a request of the provisional registration to the server system, (processing data and storing data and electronic recordkeeping to perform the abstract idea),
wherein, after a notification is received indicating that the provisional registration has
been completed in the server system based on the request of the provisional registration, the storage control unit controls to store the log information generated based on the event in the storage unit of the printing apparatus, and before the notification is received indicating that the provisional registration has been completed, the storage control unit does not store the log information in the storage unit, (processing data and storing data and electronic recordkeeping to perform the abstract idea),
wherein, in a case where a request of the definitive registration is transmitted to the server system in a state in which the provisional registration has been completed, the definitive registration is completed in the server system, (processing data and storing data and electronic recordkeeping to perform the abstract idea),
wherein, after a notification is received indicating that the definitive registration has been completed, the storage control unit controls to transmit the log information stored in the storage unit before the definitive registration is completed, and before the notification is received indicating that the definitive registration has been completed, the storage control unit does not transmit the log information stored in the storage unit to the server system, and (processing data and storing data and electronic recordkeeping to perform the abstract idea),
wherein one or more points based on the log information that is stored before the definitive registration is completed and after the provisional registration is completed performed are granted after the definitive registration is completed.  (processing data and storing data and electronic recordkeeping to perform the abstract idea),
These limitations set forth a concept of sending and receiving data to purchase/use/display loyalty/reward points.  This concept falls within the methods of organizing human activity, commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) grouping identified by the 2019 PEG. As such, the claims are determined to recite an abstract idea. 
STEP 2a – Prong Two: Under the 2019 PEG, the additional elements of the claims must be considered for whether they integrate the abstract idea into a practical application. The claims describe the additional element of a computer.  However the computer is recited at an extreme level of generality and is interpreted as a generic computing device, and its incorporation amounts to implementing the abstract idea on a computer. Per the 2019 PEG, simply implementing an abstract idea on a generic computer is not a practical application of the abstract idea. Figures 1-4 and their related text and Paragraph 0103 of the specification (US Patent Application Publication No. 2019/0005531 A1 – hereinafter specification and/or disclosure) detail any combination of a generic computer system program to perform the method.  These limitations simply generally link the use of the judicial exception to a particular technological environment. Per the 2019 PEG, such a general linking does not constitute a practical application of the abstract idea. There are no further additional elements. Therefore, as the additional elements of the claims do not integrate the abstract idea into a practical application, the claims are determined to be directed to an abstract idea. 
STEP 2b: Under the 2019 PEG, the additional elements of the claims must be considered against for whether they constitute significantly more than the abstract idea. As previously noted, the claims describe the additional element of a computer. However, implementing an abstract idea on a generic computer does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, these elements do not provide an inventive concept and do not constitute significantly more. As previously noted, the claims recite the additional element of receiving information from a client executing on a device and transmitting information to a user via a client application. However, per MPEP 2106, receiving and transmitting data over a network is a well-known, routine, and conventional computer functionality (Symantec), and processing that data network is a well-known, routine, and conventional computer functionality (Versata Dev. Group, Inc. v. SAP Am), and storing data and electronic recordkeeping is a well-known, routine, and conventional computer functionality (Alice Corp).   
As such, this limitation does not constitute significantly more either individually or with the above computing devices. There are no further additional elements. Therefore, when considered individually and as an ordered combination, the additional elements of the independent claims do not amount to significantly more than the judicial exception. Thus the independent claims are not patent eligible.  
Dependent Claims 2-6 and 15-25 further describe the abstract idea, and do not set forth further additional elements. 
Claims 1, 3-5, 14, 16-18, 20-23, and 25-27 further details computer functionality
Claims 6 and 19 describe a generic printing unit 
Claim 24 describes the data used
Conclusion: Accordingly, because the Applicant's claims reflect claims the Courts have determined to be abstract ideas, the Applicant’s claims likewise are directed to abstract ideas.  Therefore, claims 1, 3-6, 14, and 16-27 either alone and/or as an ordered combination of elements are therefore not drawn to eligible subject matter as they are directed to an abstract idea.  Therefore, as the dependent claims remain directed to an abstract idea and as the additional elements of the dependent claims do not constitute a practical application, the dependent claims or the claims as a whole are not patent eligible.  

Response to Arguments

Claims are potentially novel over the prior art.  The prior art teaches all the limitations in one form or another.  Regardless, the combination of concepts is unique and the argument that it would not have been obvious to one of ordinary skill in the art to combine the references to produce the invention has merit.  Combining all the necessary references, in the particular order, and the particular pieces of each reference to arrive at the invention may not have been obvious to one of ordinary skill at the time of the invention.  Therefore the claims may be allowable over the prior art of record.     

Applicant argued “… the claimed invention does not fall within any of these sub-groupings” of Organizing Human Activities.  The claims manage a loyalty system that is a commercial or legal interaction, further the steps are a set of rules that compare information that is an interaction between people.  The people are the user of the printing device and the company that manages the reward points.     

Applicant further argues the equipment is not a generic computer because, “To the contrary, the claimed invention (for example, in Claim 1) recites specific functions and the transmission of specific types of requests to a server apparatus and the transmission of specific types of notifications to a printing apparatus, and the performance of particular storing or transmitting functions based on receiving the notifications.”  This argument is about the functions not the equipment, as discussed in the rejection the system is generic computer structures.

Applicant further argues the claims are integrated into a practical application because the claims supposedly recite non-obvious features.  The examiner respectfully disagrees.  As in Ultramercial novelty/non-obviousness does not make an invention subject matter eligible.  Further MPEP 2106.05 specifically states “the search for an inventive concept should not be confused with a novelty or non-obviousness determination” and that “patentability of the claimed invention under 35 U.S.C. 102 and 103 with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101.” The 2B portion of the Alice/Mayo analysis considers the “additional elements” of the claim, which are not synonymous with “claim limitation”. Note MPEP 2106.07(a)(I) which instructs examiners to “identify any additional elements (features/limitations/steps) recited in the claim beyond the judicial exception”. In identifying the claim as a whole as not well-known, routine, or conventional, applicant has not argued the matter at issue in Step 2B. The above rejection identifies the additional elements of the claims (those features, limitations, or step beyond the judicial exception), and explains why they do not constitute significantly more than the identified judicial exception.
 
All arguments have been considered and are not persuasive.  All other arguments are believed to have been addressed and therefore moot in view of the new grounds of rejection above.  



Conclusion

The prior art made of record and not relied upon, but considered pertinent to applicant's disclosure:  
Stewart et al.  US Patent Application Publication No. 2014/0012645 A1– Setting up provisional accounts and then making them permanent accounts,
Arrif et al. US Patent Application Publication No. 2018/0165702 A1– Setting up provisional accounts and then making them permanent accounts,
Yanagisawa et al. US Patent Application Publication No. 2005/0096988 A1– Setting up provisional accounts and then making them permanent accounts,
McMahon et al. US Patent Application Publication No. 2008/0276341 A1– Setting up provisional accounts and then making them permanent accounts, and
Raleigh US Patent Application Publication No. 2010/0192212 A1– Setting up provisional accounts and then making them permanent accounts.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Schmucker whose telephone number is (571) 272-5044.  The examiner can normally be reached on Monday - Thursday, 8am-6pm, and Friday, 8am - 12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL W SCHMUCKER/Primary Examiner, Art Unit 3681